DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Application (C.I.P.)
Applicant is reminded of the following requirement:
To claim the benefit of a prior-filed application, a continuation or divisional application (other than a continued prosecution application filed under 37 CFR 1.53(d)), must include a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet; if the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.  It is noted that just a date has been included on the application data sheet submitted by Applicant on April 6, 2021 it does not include the application number nor the relationship of the current application to the priority application such as if this application is a continuation, divisional, or continuation-in-part of the prior application(s).   It must be on the data sheet not necessarily the first sentence of the e application as done by applicant.
The application data sheet must include all the information as set forth in 37 CFR 1.76(a).
a) Application data sheet. An application data sheet is a sheet or sheets that may be submitted in a provisional application under 35 U.S.C. 111(b), a nonprovisional application under 35 U.S.C. 111(a), a nonprovisional international design application, or a national stage application under 35 U.S.C. 371  and must be submitted when required by § 1.55  or 1.78  to claim priority to or the benefit of a prior-filed application under 35 U.S.C. 119, 120, 121, 365, or 386. An application data sheet must be titled "Application Data Sheet." An application data sheet must contain all of the section headings listed in paragraph (b) of this section, except as provided in paragraph (c)(2) of this section, with any appropriate data for each section heading. If an application data sheet is provided, the application data sheet is part of the application for which it has been submitted.
(b) Bibliographic data. Bibliographic data as used in paragraph (a) of this section includes:
(1) Inventor information. This information includes the legal name, residence, and mailing address of the inventor or each joint inventor.
(2) Correspondence information. This information includes the correspondence address, which may be indicated by reference to a customer number, to which correspondence is to be directed (see § 1.33(a) ).
(3) Application information. This information includes the title of the invention, the total number of drawing sheets, a suggested drawing figure for publication (in a nonprovisional application), any docket number assigned to the application, the type of application (e.g., utility, plant, design, reissue, provisional), whether the application discloses any significant part of the subject matter of an application under a secrecy order pursuant to § 5.2  of this chapter (see § 5.2(c) ), and, for plant applications, the Latin name of the genus and species of the plant claimed, as well as the variety denomination. When information concerning the previously filed application is required under § 1.57(a), application information also includes the reference to the previously filed application, indicating that the specification and any drawings of the application are replaced by the reference to the previously filed application, and specifying the previously filed application by application number, filing date, and the intellectual property authority or country in which the previously filed application was filed.
(4) Representative information. This information includes the registration number of each practitioner having a power of attorney in the application (preferably by reference to a customer number). Providing this information in the application data sheet does not constitute a power of attorney in the application (see § 1.32 ).
(5) Domestic benefit information. This information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e)  or 120  and § 1.78.
(6) Foreign priority information. This information includes the application number, country (or intellectual property authority), and filing date of each foreign application for which priority is claimed. Providing this information in the application data sheet constitutes the claim for priority as required by 35 U.S.C. 119(b)  and § 1.55.
(7) Applicant information: This information includes the name (either natural person or juristic entity) and address of the legal representative, assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter who is the applicant under § 1.43  or § 1.46. Providing assignment information in the application data sheet does not substitute for compliance with any requirement of part 3 of this chapter to have an assignment recorded by the Office.


(c) Correcting and updating an application data sheet.
(1) Information in a previously submitted application data sheet, inventor’s oath or declaration under § 1.63, § 1.64  or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information, except that inventorship changes must comply with the requirements of § 1.48, foreign priority and domestic benefit information changes must comply with §§ 1.55  and 1.78, and correspondence address changes are governed by § 1.33(a).
(2) An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed, except that identification of information being changed is not required for an application data sheet included with an initial submission under 35 U.S.C. 371.


Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.  The anacronym CAPROP is not well-known, it is suggested that the title be written out Cap Roll Over Protection.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.  The applicant could correct the specification to identify the relationship between the cross-referenced applications and the instant application, such as continuation and/or continuation-in-part

Drawings/Specification

 (i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
Figures 4A, 4B, 4C & 4D are not briefly described.
Figure 5 improperly includes an element identified as figure 4.  It is unclear if this structure is figure 4 or figure 5.
Figure 8 improperly includes an element identified as figure 7A, it is unclear what structure(s) is figure 8.  Further A1, A2 and A3 should each be identified as a “figure” in the drawing and briefly described. 
Figure 9 improperly includes an element identified as figure 7B1 and fig. 7B, it is unclear what structure(s) is figure 9.  Further B(1), B(2) & B(3) should be identified as “figures” in the drawing and each one be briefly described.
 Also, the brief descriptions in the speciation for figures 10, 12, 13, 14,15, 16, 17, 18, 18A, 19, 20 and 21 also include  erroneous and/or the drawings lack figure designations and missing brief descriptions of figures similar to those disclosure shortfalls discussed immediately above.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynch US Patent Application Publication No. 2005/0194414.
The Lynch publication discloses a cargo container 10 that is described as being attached to the top of a golf cart, see paragraphs #3, #7 and #9.  The golf cart is constructed of adequate size to maintain all the tools necessary for repairing the golf cart, see paragraph #10 wherein the golf cart is described as having a roof tool box with a size sufficient to accommodate large items such as chairs, coolers construction supplies and more.  
1- The CAPROP tool box brings the opportunity to have in hand different tools(see paragraph #6 wherein it describes the box 10 used for carrying “surveying equipment”) to fix the car or replace and fix a flat tire. Actually we are using tools of the car to fix the cart, but a lot of homes only have a golf cart because of low maintenance and less gas consumption. With this tool box we have what we need whenever we need it, to keep the golf cart running.

In regard to claim 2, 

The roof box 10 in Lynch is positioned on the golf cart roof.  The weight of the box is inherently distributed to the rear as well as other portions of the golf cart. 

2- By adding weight and an aerodynamic shape to the rear of the cart, it improves the stability and movement of the cart.


In regard to claim 3,

The Lynch publication discloses a cargo container 10 that is described as being attached to the top of a golf cart, see paragraphs #3, #7 and #9.  The golf cart is constructed of adequate size to maintain all the tools necessary for repairing the golf cart, see paragraph #10 wherein the golf cart is described as having a roof tool box with a size sufficient to accommodate large items such as chairs, coolers construction supplies and more.

3- The tool hood has multi-purpose tools that could be of vital importance in the event of an accident. The chocks could be used as a jack, hammers, nail remover, scraper, pickaxe, bottle opener, tire catapult, tire restrainer, to unlock the cart or cut the seat belt in case of a trapped person. If not the tools of the accident car, those of the first cart with tool hood arriving at the accident area.


In regard to claim 4,

The Lynch publication discloses a cargo container 10 that is described as being attached to the top of a golf cart.  The extra height added by the container 10 inherently would help prevent the cart from being as likely to tip over.

4- Cap ROP (Roll over Prevention) Can prevent the cart from tipping over and turning, avoiding a major accident by diminishing the fall into the lake or cliff.

8	Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman et al. US Patent Application Publication No.  20100045074.
	The Friedman publication discloses a rollover protection roof at 60.  A roof line arcuate contact surface 62 extends above the vehicle roof.  The added height of the vehicle makes it less likely for the vehicle to land on its top and/or to roll over.  Figure 10 disclose encasing the roll over frame in paragraph #36.  The fabric 90 is described as completely forming a front aerodynamic shield or an enclosed compartment.
4- Cap ROP (Roll over Prevention) Can prevent the cart from tipping over and turning, avoiding a major accident by diminishing the fall into the lake or cliff.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Koeppel US Patent Application Publication No.  2021/0213886 is cited for its tool box 16 attached to the golf-cart ceiling and is used to transport tool safety equipment.  Theobald US Patent Application Publication No.   2021/0146762 discloses a golf cart having a storage compartment integral with the roof. Kim KR 20160127974 is cited for its aerodynamic tool box that is attached to a vehicle’s roof. Espig US Patent Application Publication No.  2015/0343959  is cited for its aerodynamic roof box 16.  Estrada US Patent No. 6,325,448, Schlachter US Patent No. 5,498,049.  Burkart US Patent No. 2,237,214  disclose chock and storing them in a tool box.  
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612